Case: 20-1701    Document: 54     Page: 1   Filed: 05/24/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          IRON OAK TECHNOLOGIES, LLC,
                    Appellant

                             v.

      MICROSOFT CORPORATION, SAMSUNG
      ELECTRONICS CO., LTD., GOOGLE LLC,
                    Appellees
             ______________________

             2020-1701, 2020-1706, 2020-1707
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01552, IPR2018-01553, IPR2019-00106.
                  ______________________

                  Decided: May 24, 2021
                  ______________________

    ALBERT BERTON DEAVER, JR., McAughan Deaver
 PLLC, Houston, TX, for appellant. Also represented by
 ROBERT JAMES MCAUGHAN, JR.

      RICHARD ALAN CEDEROTH, Sidley Austin LLP, Chicago,
 IL, for appellee Microsoft Corporation. Also represented by
 SCOTT BORDER, JOSEPH A. MICALLEF, Washington, DC.

    JOSEPH PALYS, Paul Hastings LLP, Washington, DC,
Case: 20-1701     Document: 54      Page: 2   Filed: 05/24/2021




 2     IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION



 for appellee Samsung Electronics Co., Ltd. Also repre-
 sented by PHILLIP W. CITROEN, STEPHEN BLAKE KINNAIRD,
 NAVEEN MODI, ANDERSON TO.

    MATTHEW A. SMITH, Smith Baluch LLP, Menlo Park,
 CA, for appellee Google LLC. Also represented by ANDREW
 BALUCH, Washington, DC.
                  ______________________

     Before LOURIE, MAYER, and O’MALLEY, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Iron Oak Technologies, LLC appeals from three final
 written decisions of the Patent Trial and Appeal Board
 (“Board”), each holding claim 1 of U.S. Patent No.
 5,699,275 (“the ’275 patent”) unpatentable over the prior
 art. Microsoft Corp. v. Iron Oak Techs., LLC, No. IPR2019-
 00106, 2020 WL 633707 (P.T.A.B. Feb. 7, 2020); Samsung
 Elecs. Co. v. Iron Oak Techs., LLC (Samsung I), No.
 IPR2018-01552, 2020 WL 633816 (P.T.A.B. Feb. 7, 2020);
 Samsung Elecs. Co. v. Iron Oak Techs., LLC (Samsung II),
 No. IPR2018-01553, 2020 WL 633822 (P.T.A.B. Feb. 7,
 2020). For the reasons explained below, we affirm as to all
 three decisions.
                       I. BACKGROUND
      The ’275 patent is entitled “System and Method for Re-
 mote Patching of Operating Code Located in a Mobile
 Unit.” ’275 patent, at [54]. According to its specification,
 software suppliers and other sellers of computer systems
 often need to correct or upgrade the existing software that
 their customers use. Id. at col. 1, ll. 13–15. But common
 methods of doing so in the prior art had several disad-
 vantages. Id. at col. 1, ll. 15–23. Distributing floppy disks,
 for instance, was time-consuming and forced customers to
 use old software while waiting for updates. Id. at col. 1,
 ll. 17–20. Providing modem support to manually upgrade
 software was also time-consuming, as well as expensive
Case: 20-1701      Document: 54      Page: 3     Filed: 05/24/2021




 IRON OAK TECHNOLOGIES, LLC    v. MICROSOFT CORPORATION         3



 and prone to human error. Id. at col. 1, ll. 20–23. And a
 third prior art solution described in the specification pro-
 vided patches only to remote systems at fixed locations over
 a single, continuous, interactive, and bidirectional commu-
 nication link. See id. at col. 1, ll. 29–42.
      To substantially reduce or eliminate the disadvantages
 of prior art systems and methods for updating software, the
 ’275 patent provides a system for remote patching of oper-
 ating code located in a mobile unit. Id. at col. 1, ll. 46–53.
 One embodiment of the system includes a communication
 network, a manager host, and several mobile units. Id. at
 col. 2, ll. 60–65; col. 3, ll. 10–11, 17–23. To enhance or cor-
 rect a mobile unit’s current operating code, the manager
 host can transmit a patch file that defines one or more
 patches in a set of discrete patch messages that are suita-
 bly sized for transmission through the communication net-
 work. Id. at col. 3, ll. 42–44, 57–62. On receipt of the patch
 messages, a mobile unit can verify them, merge the defined
 patches with its current operating code, and switch execu-
 tion to the patched operating code. Id. at col. 3, ll. 63–66.
      According to the ’275 patent, the manager host can ad-
 dress patch messages to mobile units as appropriate for the
 patch file, including “to one of the mobile units, to all of the
 mobile units, or to a group of mobile units.” Id. at col. 5, ll.
 15–19; see id. at col. 3, ll. 61–62; col. 4, ll. 12–20. For in-
 stance, one embodiment groups five mobile units into a pair
 and a trio, and the specification explains that the manager
 host can address a patch message to only the group of two
 mobile units. See id. at col. 3, ll. 17–23; col. 5, ll. 20–25. By
 doing so, the pair of mobile units can have a different ver-
 sion of operating code than the trio of mobile units. Id. at
 col. 4, ll. 11–20.
     The ’275 patent also provides a method for remote
 patching of operating code located in a mobile unit. Id. at
 col. 1, ll. 62–63. According to one embodiment of the
 method, as depicted by the flowchart of Figure 5, a mobile
Case: 20-1701      Document: 54      Page: 4     Filed: 05/24/2021




 4    IRON OAK TECHNOLOGIES, LLC     v. MICROSOFT CORPORATION



 unit receives an initial patch message that includes a soft-
 ware version. Id. at col. 10, ll. 22–24, 33–34. The mobile
 unit then compares the software version of the initial patch
 message to the software version of its current operating
 code. Id. at col. 10, ll. 36–40. If the operating code’s version
 is appropriate for the patch, the mobile unit proceeds to,
 inter alia, check the validity of the message, create patched
 operating code, and switch execution to the patched oper-
 ating code. See id. at col. 10, l. 46–col. 11, l. 42. But, if the
 operating code’s version is not appropriate for the patch,
 the mobile unit transmits an error message, e.g., to the
 manager host. Id. at col. 10, ll. 42–45.
     The ’275 patent contains numerous system and method
 claims. Only independent claim 1 is at issue on appeal:
     A system for remote patching of operating code lo-
     cated in a mobile unit, comprising:
     a manager host operable to initiate transmission
     through a wireless communication network of at
     least one discrete patch message defining at least
     one patch;
     a first mobile unit operable to receive the at least
     one discrete patch message, the first mobile unit
     further operable to create patched operating code
     by merging the at least one patch with current op-
     erating code located in the first mobile unit and to
     switch execution to the patched operating code; and
     a second mobile unit operable to receive the at least
     one discrete patch message, the second mobile unit
     further operable to create patched operating code
     by merging the at least one patch with current op-
     erating code located in the second mobile unit and
     to switch execution to the patched operating code;
     and
     wherein the manager host is further operable to ad-
     dress the at least one discrete patch message such
Case: 20-1701     Document: 54      Page: 5    Filed: 05/24/2021




 IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION        5



     that the at least one discrete patch message is
     transmitted to the first mobile unit but not to the
     second mobile unit.
 Id. at col. 13, ll. 32–53. Although not directly at issue on
 appeal, dependent claim 14 recites: “[t]he system of claim
 1, wherein the manager host is further operable to address
 the at least one discrete patch message such that the at
 least one discrete patch message is transmitted to the first
 mobile unit and to the second mobile unit.” Id. at col. 14,
 ll. 22–26.
     Only one prior art reference is necessary to resolve
 these appeals: Japanese Patent Application No. 05-128022
 (“Sugita”). 1 Sugita describes a method of updating soft-
 ware on multiple mobile communications terminals using
 wireless communication. See J.A. 390 (¶ 12). Sugita’s
 method has an initial stage and a final stage. See id. In
 the initial stage, updates of mobile communications termi-
 nals occur “in group units.” Id. Specifically, Sugita de-
 scribes a base station that transmits update information to
 each mobile communications terminal “based on the group
 ID of the group unit (all units, or the unit addresses belong-
 ing to a specific group).” Id. (¶ 13); see J.A. 391 (¶ 26) (de-
 scribing a one-to-many communication format using group
 IDs for updating terminals “in group units”); J.A. 393
 (¶ 49). In the final stage, updates occur “individually” and
 by individual ID, “one at a time.” J.A. 390 (¶¶ 12–13). In
 one embodiment with multiple mobile communications ter-
 minals, each terminal—m1, m2, m3, m4 . . . —“targeted for


     1    Consistent with MPEP § 901.05(a), both Mi-
 crosoft’s and Samsung’s translations convert Sugita’s ap-
 plication number to No. 1993-128022. We note that the two
 translations are not entirely identical. But Iron Oak does
 not identify any substantive differences between the two
 translations. We refer to and quote from Microsoft’s ver-
 sion.
Case: 20-1701     Document: 54     Page: 6    Filed: 05/24/2021




 6    IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION



 update[s]” is “listed up” prior to the initial stage of trans-
 mitting update information by group ID. J.A. 392 (¶¶ 34–
 35).
      Microsoft petitioned for inter partes review of claim 1
 of the ’275 patent, and Samsung and Google each filed two
 additional petitions challenging that claim. The Board in-
 stituted review of Microsoft’s petition and Samsung’s two
 petitions and granted Google’s motions to join each of Sam-
 sung’s petitions. In instituting review of Microsoft’s peti-
 tion, the Board construed “wherein the manager host is
 further operable to address the at least one discrete patch
 message such that the at least one discrete patch message
 is transmitted to the first mobile unit but not to the second
 mobile unit”—the “wherein” limitation—to require the
 manager host be “further operable to decide which specific
 mobile unit to send the at least one discrete patch message
 to before beginning transmission” of the message. Mi-
 crosoft, 2020 WL 633707, at *3. The Board adopted a sub-
 stantially similar construction of the limitation in
 Samsung I and Samsung II. Samsung I, 2020 WL 633816,
 at *4; Samsung II, 2020 WL 633822, at *3.
      The Board’s final written decisions found claim 1 of the
 ’275 patent unpatentable over the prior art. In Microsoft,
 the Board found that Sugita anticipates claim 1 of the ’275
 patent. 2020 WL 633707, at *9. Two of its determinations
 are pertinent to this appeal. First, the Board maintained
 its construction of the wherein limitation. Id. at *3. It
 found no evidence supporting Iron Oak’s arguments that
 (1) at the time of transmission of the patch message to the
 first mobile unit, the second mobile unit must be in a con-
 dition that it could be updated by the transmitted patch
 message and (2) an already updated mobile unit cannot
 constitute the claimed second mobile unit. Id. at *4. Given
 the language of claim 1 and dependent claim 14, the Board
 concluded that “[t]here is nothing in claim 1 that excludes
 a second mobile unit that has already created patched
Case: 20-1701    Document: 54     Page: 7    Filed: 05/24/2021




 IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION     7



 operating code from the at least one patch message from
 meeting the claim 1 wherein limitation.” Id.
     Second, the Board found that Sugita discloses the
 wherein limitation in two ways: transmitting update in-
 formation by group ID and by individual ID. Id. at *7–8.
 As to transmitting by group ID, the Board found that
 Sugita describes sending update information to units be-
 longing in a specific group. Id. at *7. Accordingly, termi-
 nals in a specified group receive the update, while
 terminals not in the specified group do not. Id. The Board
 gave substantial weight to the testimony of Microsoft’s ex-
 pert, Dr. White, that “update information sent to the one
 or more mobile terminals using the group ID for the first
 group unit would not be meant for the one or more mobile
 terminals in the second group unit.” Id. As to transmitting
 by individual ID, the Board found that Sugita discloses
 transmitting update information one unit at a time, to a
 non-updated mobile terminal on its target list and not to
 an already updated terminal or a subsequently listed ter-
 minal. Id. at *8.
      In Samsung I, the Board reached the same conclusions,
 rejecting Iron Oak’s same arguments about the construc-
 tion of the wherein limitation and finding that Sugita an-
 ticipates claim 1 of the ’275 patent. 2020 WL 633816, at
 *4, 7–9. The Board gave substantial weight to the testi-
 mony of Samsung’s expert, Dr. Bederson, which was sub-
 stantively similar to that of Microsoft’s Dr. White. See id.
 at *7. The Board additionally found that Sugita transmits
 patch messages to a group unit and not a different group
 unit “to avoid the problem identified by Sugita of overload-
 ing the network.” Id. at *8. Separately, the Board held
 that claim 1 was obvious over a combination of two other
 prior art references: Australian Patent Application No.
 77395/91 (“Ballard”) and Japanese Patent Application No.
 05-66937 (“Shimizu”). Id. at *12.
Case: 20-1701    Document: 54      Page: 8   Filed: 05/24/2021




 8    IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION



     Finally, in Samsung II, the Board held that claim 1 of
 the ’275 patent was obvious over a combination of two fur-
 ther prior art references: U.S. Patent No. 5,619,412
 (“Hapka”) and U.S. Patent No. 5,442,553 (“Parrillo”).
     Iron Oak timely appealed to this court. We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                       II. DISCUSSION
     We review the Board’s factual findings for substantial
 evidence and its legal determinations de novo. In re Stepan
 Co., 868 F.3d 1342, 1345 (Fed. Cir. 2017). A finding is sup-
 ported by substantial evidence if a reasonable mind might
 accept the evidence to support the finding. Nobel Biocare
 Servs. AG v. Instradent USA, Inc., 903 F.3d 1365, 1374
 (Fed. Cir. 2018).
     Claim construction is a question of law with underlying
 questions of fact. Wasica Finance GmbH v. Continental
 Automotive Sys., Inc., 853 F.3d 1272, 1278 (Fed. Cir. 2017).
 Where the intrinsic record fully governs the proper con-
 struction of a term, we review the Board’s claim construc-
 tion de novo. Id. Anticipation is a question of fact. Nobel
 Biocare, 903 F.3d at 1375.
     On appeal, Iron Oak argues that the Board erroneously
 construed the second mobile unit and wherein limitations
 to include a second mobile unit that has already created
 patched operating code from the patch message transmit-
 ted to the first mobile unit. Iron Oak also challenges the
 Board’s anticipation and obviousness determinations. To
 the extent necessary to a resolution of these appeals, we
 address each of Iron Oak’s arguments in turn.
                   A. Claim Construction
     The Board correctly construed the wherein limitation
 not to contain the temporal restriction that Iron Oak seeks.
 At institution, the Board construed the wherein limitation
 such that the “manager host is further operable to decide
Case: 20-1701    Document: 54      Page: 9    Filed: 05/24/2021




 IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION      9



 which specific mobile unit to send the at least one discrete
 patch message to before beginning transmission” of the
 message. Microsoft, 2020 WL 633707, at *3. None of the
 parties argued that the Board’s interpretation was im-
 proper. Id. at *3; Samsung I, 2020 WL 633816, at *4; Sam-
 sung II, 2020 WL 633822, at *3. Instead, Iron Oak argued
 that the second mobile unit must be in a condition where
 its current operating code could be updated by the patch
 message sent to the first mobile unit. Conversely, a mobile
 unit whose operating code had already been updated by the
 patch message could not constitute the claimed second mo-
 bile unit. This is because, according to Iron Oak, at the
 time of transmission of the patch message, both mobile
 units must be operable to create patched operating code
 from their current operating code.
     The Board rejected Iron Oak’s argument as unsup-
 ported by the evidence. Microsoft, 2020 WL 633707, at *4.
 It explained, “[t]he claim language does not specify when
 the mobile units must be ‘operable to create patched oper-
 ating code’ from current operating code, only that they are
 ‘operable to’ do so.” Id. Moreover, the Board found nothing
 in claim 1 that excludes a second mobile unit that has al-
 ready created patched operating code using the transmit-
 ted patch message from meeting the wherein limitation.
 Id. According to the Board, “[a] second mobile unit that is
 capable of creating patched operating code in some circum-
 stances still satisfies the claim.” Id.
     We agree. Claim 1 recites a second mobile unit “oper-
 able to receive the at least one discrete patch message” and
 “further operable to create patched operating code by merg-
 ing the at least one patch with current operating code lo-
 cated in the second mobile unit and to switch execution to
 the patched operating code.” ’275 patent, col. 13, ll. 44–49.
 Claim 1 also recites a manager host “further operable to
 address the at least one discrete patch message such that
 the at least one discrete patch message is transmitted to
 the first mobile unit but not to the second mobile unit.” Id.
Case: 20-1701   Document: 54     Page: 10    Filed: 05/24/2021




 10   IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION



 at col. 13, ll. 50–53. Neither of these limitations require
 the second mobile unit to be able to create patched operat-
 ing code at the time the manager host addresses the patch
 message to the first mobile unit. Nor do these limitations
 exclude a second mobile unit that has already created
 patched operating code from the discrete patch message.
 In sum, there is no textual basis for Iron Oak’s reading of
 claim 1.
     Iron Oak’s arguments based on the claim language, the
 Board’s construction, dependent claims, and the specifica-
 tion are unpersuasive.
      First, Iron Oak argues that “the at least one discrete
 patch message” and “the at least one patch” in the second
 mobile unit and wherein limitations require the second mo-
 bile unit to be operable to create patched operating code
 when the manager host transmits the patch message to the
 first mobile unit. See id. at col. 13, ll. 44–53 (emphases
 added). Not so. The claim language plainly requires the
 second mobile unit to be operable to create patched operat-
 ing code from the patch message that the manager host
 sends to the first mobile unit. But, critically, the second
 mobile unit and wherein limitations do not impose a time
 frame during which the second mobile unit must be opera-
 ble to create patched operating code from the transmitted
 patch message. The second mobile unit simply must have
 the capability of creating patched operating code with the
 patch message that the manager host transmits, and the
 manager host simply must have the capability of address-
 ing the patch message to one mobile unit and not another.
      Second, Iron Oak argues that the Board’s construction
 renders meaningless the requirement that the second mo-
 bile unit be “further operable to create patched operating
 code by merging the at least one patch with current oper-
 ating code located in the second mobile unit.” See id. at
 col. 13, ll. 45–49. We disagree. This language requires the
 second mobile unit to have the capability of creating
Case: 20-1701    Document: 54     Page: 11    Filed: 05/24/2021




 IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION    11



 patched operating code from the patch that is transmitted
 to the first mobile unit. It does not require the second mo-
 bile unit to have such capability after the manager host
 transmits the patch message to the first mobile unit. For
 this reason, it is irrelevant whether an already updated
 mobile unit can “thereafter” or “again” incorporate the
 transmitted patch into its operating code. See Appellant’s
 Br. 22–23. Indeed, we agree with the Board that a mobile
 unit that has created patched operating code from the
 patch message transmitted to the first mobile unit is
 clearly operable to create patched operating code from the
 transmitted message, as required by the second mobile
 unit limitation. See Microsoft, 2020 WL 633707, at *4.
     Third, Iron Oak argues that the Board’s construction of
 the wherein limitation recognizes the temporal require-
 ments of claim 1. This argument also lacks merit. The
 Board’s construction recognizes only that the manager host
 decides to which mobile units to send the patch message
 before transmitting the message. 2 But this sequence does
 not implicate whether the second mobile unit (to which the
 manager host did not send the message) must be able to
 create patched operating code after the manager host
 transmits the message to the first mobile unit. It simply
 requires the manager host to decide to which mobile units
 to send the at least one patch message, without constrain-
 ing the reasons why the manager host does not send the
 patch message to the second mobile unit.



     2   We reject any attempt by Iron Oak to stretch the
 Board’s claim construction to require a decision to send up-
 date information to the first mobile unit and a separate de-
 cision not to send update information to the second mobile
 unit. The Board required the manager host only to decide
 to which mobile units to send the patch message. We see
 no basis in the Board’s construction or the claim language
 to require a separate decision not to send.
Case: 20-1701    Document: 54     Page: 12   Filed: 05/24/2021




 12   IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION



     Fourth, Iron Oak argues that dependent claim 14 sup-
 ports its construction of claim 1. According to Iron Oak,
 because dependent claim 14 requires the manager host to
 be operable to address the patch message to both the first
 and second mobile units, claim 1 necessarily requires the
 second mobile unit to be operable to create patched operat-
 ing code at the time the manager host transmits the patch
 message. We are unpersuaded. Claim 14’s narrower
 scope—requiring both mobile units to be non-updated—
 cannot serve to constrain claim 1’s broader scope—which
 only requires the first mobile unit to be non-updated. See
 Phillips v. AWH Corp., 415 F.3d 1303, 1314–15 (Fed. Cir.
 2005) (en banc) (“[T]he presence of a dependent claim that
 adds a particular limitation gives rise to a presumption
 that the limitation in question is not present in the inde-
 pendent claim.”).
      Fifth, Iron Oak argues that Figure 5 and its accompa-
 nying text requires the second mobile unit to be operable to
 create patched operating code from the transmitted patch
 message when the manager host transmits that message
 to the first mobile unit. This argument fails. Figure 5 and
 its accompanying text relate to a method of remote patch-
 ing operating code and not a system. Moreover, even if Fig-
 ure 5 contemplates checking a mobile unit’s operability to
 create patched operating code after receiving a patch mes-
 sage, the claim language of claim 1 does not. See Super-
 Guide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875
 (Fed. Cir. 2004) (“Though understanding the claim lan-
 guage may be aided by the explanations contained in the
 written description, it is important not to import into a
 claim limitations that are not a part of the claim.”).
     Finally, Iron Oak argues that the Board erroneously
 relied on ParkerVision, Inc. v. Qualcomm Inc., 903 F.3d
 1354 (Fed. Cir. 2018). We see no error. In ParkerVision,
 we held that “a prior art reference may anticipate or render
 obvious an apparatus claim—depending on the claim lan-
 guage—if the reference discloses an apparatus that is
Case: 20-1701    Document: 54      Page: 13     Filed: 05/24/2021




 IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION       13



 reasonably capable of operating so as to meet the claim lim-
 itations, even if it does not meet the claim limitations in all
 modes of operation.” Id. at 1361. The Board correctly re-
 lied on ParkerVision to find that a second mobile unit that
 is capable of creating patched operating code in some cir-
 cumstances—i.e., an already updated second mobile unit—
 still satisfies claim 1 of the ’275 patent. See Microsoft, 2020
 WL 633707, at *4. We find no basis for Iron Oak’s conten-
 tion that the second mobile unit’s operability to create
 patched code is a “structure” and are unpersuaded by its
 attempt to distinguish the case. See Appellant’s Br. 25.
 For these reasons, we hold that the Board correctly rejected
 the temporal restrictions that Iron Oak seeks.
                         B. Invalidity
     Substantial evidence supports the Board’s conclusion
 that Sugita anticipates claim 1 of the ’275 patent. A prior
 art reference must disclose every limitation of the claimed
 invention, either explicitly or inherently, to anticipate. Te-
 lemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316,
 1327 (Fed. Cir. 2001).
      Iron Oak’s sole challenge to the Board’s findings on
 Sugita is that Sugita does not disclose the wherein limita-
 tion. The Board found that Sugita discloses this limitation
 in two ways. First, Sugita transmits update information to
 units belonging to a specific group. Microsoft, 2020 WL
 633707, at *7. In this way, terminals in a specified group
 (i.e., a first mobile unit) receive the update, while units not
 in the specified group (i.e., a second mobile unit) do not. Id.
 Second, Sugita describes performing updates one unit at a
 time. Id. at *8. In other words, Sugita’s base station trans-
 mits update information to an individual terminal on the
 list of update targets (i.e., a first mobile unit) and not to a
 successfully updated terminal or a terminal later on the list
 (i.e., a second mobile unit). Id.
    Substantial evidence supports the Board’s finding that
 Sugita’s use of group ID to transmit update information
Case: 20-1701       Document: 54   Page: 14      Filed: 05/24/2021




 14       IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION



 teaches the wherein limitation. Sugita explains that, in
 the initial stage, its base station transmits the update in-
 formation to each mobile communications terminal “based
 on the group ID of the group unit (all units, or the unit ad-
 dresses belonging to a specific group).” J.A. 390 (¶ 13) (em-
 phasis added). Sugita reiterates that, “in the initial stage
 of updating, multiple communication terminals are up-
 dated in group units.” J.A. 391 (¶ 15) (emphasis added);
 accord J.A. 393 (¶ 49). According to Dr. White, a skilled
 artisan would recognize that this disclosure of multiple
 “group units” means that “one or more mobile terminals
 belong to different group units.” J.A. 384 (¶ 151). Dr.
 White further testified that “update information sent to the
 one or more mobile terminals using the group ID for the
 first group unit would not be meant for the one or more
 mobile terminals in the second group unit.” Id. He con-
 cluded that update information transmitted to the first
 group ID is “transmitted to the first mobile unit but not the
 second mobile unit,” as claimed. Id. In view of Sugita’s
 disclosures and Dr. White’s testimony, the Board reasona-
 bly found that Sugita teaches the wherein limitation. 3
     We see no reversible error in the Board’s analysis.
 First, Iron Oak argues that “Sugita teaches an all or noth-
 ing system and method,” where “every mobile terminal ca-
 pable of being updated will be sent the update.”
 Appellant’s Br. 26–27. But Iron Oak’s argument contra-
 dicts Sugita’s express disclosure that it sends update infor-
 mation to terminals “based on the group ID of the group
 unit (all units, or the unit addresses belonging to a specific
 group).” J.A. 390 (¶ 13) (emphasis added). Sugita plainly



      3  Substantial evidence similarly supports the
 Board’s finding in Samsung I that Sugita anticipates claim
 1 in view of Sugita’s disclosures and Dr. Bederson’s sub-
 stantially similar testimony. 2020 WL 633816, at *7–9; see
 J.A. 895 (¶ 101), 1163 (¶ 13).
Case: 20-1701    Document: 54      Page: 15    Filed: 05/24/2021




 IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION      15



 contemplates updating mobile communications terminals
 “in group units.” J.A. 391, 393 (¶¶ 15, 49). It is therefore
 irrelevant that Sugita lists all mobile terminals targeted
 for update or that there is no terminal “mn” that is excluded
 from the list. See Appellant’s Br. 27. Iron Oak at most
 shows that all mobile terminals eventually receive update
 information in the initial stage. But such a showing does
 not undercut the Board’s finding that Sugita can send up-
 date information to terminals on its target list in a specific
 group and not to terminals on its target list in another
 group. 4 See Microsoft, 2020 WL 633707, at *7–8.
     Second, Iron Oak misconstrues Dr. White’s testimony
 that update information sent to terminals in a first group
 unit “would not be meant for” terminals in a second group
 unit. See Appellant’s Br. 29–30, 29 n.5. According to Iron
 Oak, Sugita’s update information is meant for terminals in
 both group units because all of the terminals are on
 Sugita’s list of terminals to be updated. But the Board rea-
 sonably understood Dr. White’s testimony to mean “update
 information transmitted to the first group ID is ‘transmit-
 ted to the first mobile unit but not to the second mobile
 unit.’” Microsoft, 2020 WL 633707, at *7. In this way, the
 update information is “meant for”—i.e., transmitted to—
 the first group unit and not the second group unit.
    For these reasons, we hold that substantial evidence
 supports the Board’s finding that Sugita’s use of group ID
 to update terminals teaches the claimed wherein


     4   Iron Oak contends that the Board confused the mo-
 bile units’ operability to receive updates with the manager
 host’s operability to decide to which units to send the up-
 dates. The Board did not misunderstand claim 1. Rather,
 the fact that terminals in a specific group (and not termi-
 nals in another group) receive the update demonstrates
 that Sugita’s base station decides to which mobile units to
 send the updates.
Case: 20-1701   Document: 54     Page: 16    Filed: 05/24/2021




 16   IRON OAK TECHNOLOGIES, LLC   v. MICROSOFT CORPORATION



 limitation. We therefore need not reach the Board’s finding
 on Sugita’s use of individual IDs. And because we hold that
 substantial evidence supports the Board’s finding that
 Sugita anticipates claim 1 of the ’275 patent, we need not
 reach the Board’s conclusions on obviousness over Ballard
 and Shimizu in Samsung I or obviousness over Hapka and
 Parrillo in Samsung II.
                      III. CONCLUSION
    We have considered Iron Oak’s remaining arguments
 and find them unpersuasive. For the reasons discussed
 above, we affirm.
                       AFFIRMED